Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered September 21, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at the trial was sufficient to establish defendant’s guilt beyond a reasonable doubt, either as a principal or an accessory, and the testimony of independent witnesses, corroborated the testimony of defendant’s accomplice (see CPL 60.22). The accomplice’s testimony was corroborated by the fact that defendant was apprehended inside a courtyard, access to which was only available from inside the school defendant allegedly burglarized, or by climbing a 15- to 20-foot wall. Furthermore, the trial court did not err in charging the jury with regard to acting in concert, even though defendant was not charged with acting in concert in the indictment (see People v Duncan, 46 NY2d 74, 79-80; People v Herbison, 22 NY2d 946; People v Katz, 209 NY 311, 325-326; People v Valerio, 64 AD2d 516, 516-517; People v Henry, 18 AD2d 293, 296; People v Wilczynski, 97 Misc 2d 307, affd 65 AD2d 518, mot for lv to app den 45 NY2d 973, cert den 439 US 1128). Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.